—Judgment, Supreme Court, New York County (Charles Ramos, J.), entered May 24, 2000, which, upon the prior grant of defendant Republic National Bank’s motion for summary judgment, dismissed the complaint as against-it, unanimously affirmed, without costs. Cross appeal from the same judgment unanimously dismissed, without costs, on the ground that defendant is not aggrieved by it.
As in Schmidt v Fleet Bank (280 AD2d 260 [decided herewith]), we need not decide whether this action is barred by Judiciary Law § 497 (7) (a), because plaintiffs have not raised questions of fact based on their allegations (see, Home Sav. v Amoros, 233 AD2d 35, 39). We have considered plaintiffs’ remaining arguments and find them unavailing. Concur— Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.